DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status Claim(s) 1-30, is/are filed on 11/3/20 are currently pending. Claim(s) 16-30 is/are withdrawn, 1-15 is/are rejected.

Election-Restrictions
Applicant’s election without traverse of claims 1-15 in the reply filed on 5/2/22 is acknowledged. Claim(s) 16-30 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. The restriction is made final. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 12 and dependent claim(s) thereof is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s) 12 recites the limitation “wherein if a valve positioned at the outlet is open, the hand pump is configured to allow filtered water to exit through the outlet regardless of a position of the user-operated actuator.” It is unclear if a valve is positioned at the outlet opening or not. For the purpose of examination this is limitation is considered optional and therefore considered to not be required.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 12 and dependent claims thereof are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	Regarding Claim 12, the limitation “wherein if a valve positioned at the outlet is open, the hand pump is configured to allow filtered water to exit through the outlet regardless of a position of the user-operated actuator” does not further structurally and postively limit the claim as the claim is read being optional and not required. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-7, 9, 12 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Taylor (US 4975185 A)

    PNG
    media_image1.png
    619
    719
    media_image1.png
    Greyscale

Regarding claim 1, Taylor teaches from figures a filtration apparatus for a container, the apparatus comprising: a connection portion (40) for securing the filtration apparatus to the container; a housing (48); a hand pump (54, 62, 64) attached to the housing, the hand pump comprising an inlet (32), an outlet (52), and a user-operated actuator (64) (C3/25-30), the hand pump is configured to pass filtered water through the inlet in a first direction towards the outlet of the hand pump during a first stroke of the user-operated actuator (intended use), and in both the first direction and in a second direction opposite to the first direction during a second stroke of the user-operated actuator; and a filter (50) fluidly connected to the inlet of the hand pump, the housing is configured to house the filter and at least part of the hand pump, the housing is configured to pass water, the filter is configured to be a two-way valve for regulating water flow between the housing and the hand pump (intended use).
Regarding claim 2, Taylor teaches wherein the filter is configured so that a first volumetric flow rate of filtered water passes from the filter to the inlet of the hand pump and a second volumetric flow rate of filtered water passes from the inlet of the hand pump back through the filter, the second volumetric flow rate having a smaller magnitude than the first volumetric flow rate. The reference teaches same design as claimed thereby would be capable (intended use). Apparatus of claim 2 relate to a method of using the apparatus rather than clearly defining the apparatus in terms of its technical /structural features. These features have not been therefore taken into consideration for the examination of the claim. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).
Regarding claim 3, Taylor teaches wherein the second stroke is configured to remove one or more of sediment particles and biological deposits from the filter. The reference teaches same design as claimed thereby would be capable. Apparatus of claim 3 relate to a method of using the apparatus rather than clearly defining the apparatus in terms of its technical /structural features. These features have not been therefore taken into consideration for the examination of the claim."[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).
Regarding claim 4, Taylor teaches wherein the first stroke is in a direction away from the housing and the second stroke is in a direction towards the housing. The reference teaches same design as claimed thereby would be capable. Apparatus of claim 4 relate to a method of using the apparatus rather than clearly defining the apparatus in terms of its technical /structural features. These features have not been therefore taken into consideration for the examination of the claim. [A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).
Regarding claim 5, Taylor teaches the filter is positioned about a circumference of a piston-cylinder (62) assembly of the hand pump (fig. 1).
Regarding claim 6, Taylor teaches wherein the filter is positioned in series with the pump (in-line, fig. 1).
Regarding claim 7, Taylor teaches wherein the housing comprises pores configured to allow water to enter and exit the housing (see pores of 48, fig. 1).
Regarding claim 9, Taylor teaches wherein the apparatus is configured to filter water in a vertical position and in a horizontal position (intended use - "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). 
Regarding claim 12, Taylor the limitations are considered “optional” thereby the teachings of claim 12 are not required. Further the apparatus would be capable as claimed if there was a valve positioned at the outlet port – fig. 1.
Claim(s) 1-7, 9, 12 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Platter (US 7 A).

    PNG
    media_image2.png
    694
    495
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    678
    570
    media_image3.png
    Greyscale

Regarding claim 1, Platter teaches a filtration apparatus for a container, the apparatus comprising: a connection portion (72) for securing the filtration apparatus to the container; a housing (30); a hand pump (22, 24, 14, 16 or 10) attached to the housing, the hand pump comprising an inlet (36), an outlet (56), and a user-operated actuator (22) (), the hand pump is configured to pass filtered water through the inlet in a first direction towards the outlet of the hand pump during a first stroke of the user-operated actuator (intended use), and in both the first direction and in a second direction opposite to the first direction during a second stroke of the user-operated actuator (intended use); and a filter (50 or 52)  (C4/1-C9/5)  fluidly connected to the inlet of the hand pump, the housing is configured to house the filter and at least part of the hand pump, the housing is configured to pass water, the filter is configured to be a two-way valve for regulating water flow between the housing and the hand pump (intended use) (figs. 1-2).
Regarding claim 2, Platter teaches wherein the filter is configured so that a first volumetric flow rate of filtered water passes from the filter to the inlet of the hand pump and a second volumetric flow rate of filtered water passes from the inlet of the hand pump back through the filter, the second volumetric flow rate having a smaller magnitude than the first volumetric flow rate (C4/1-C9/5) (intended use).
Regarding claim 3, Platter teaches wherein the second stroke is configured to remove one or more of sediment particles and biological deposits from the filter (C4/1-C9/5) (intended use).
Regarding claim 4, Platter teaches wherein the first stroke is in a direction away from the housing and the second stroke is in a direction towards the housing (C4/1-C9/5) (intended use).
Regarding claim 5, Platter teaches the filter is positioned about a circumference of a piston-cylinder assembly of the hand pump (fig. 2).
Regarding claim 6, Platter teaches wherein the filter is positioned in series with the pump (fig. 2 – inline with the piston rod 14).
Regarding claim 7, Platter teaches wherein the housing comprises pores configured to allow water to enter and exit the housing (pores of filter 84 or 50).
Regarding claim 9, Platter teaches wherein the apparatus is configured to filter water in a vertical position and in a horizontal position (intended use).
Regarding claim 12, Platter the limitations are considered “optional” thereby the teachings of claim 12 are not required. Further the apparatus would be capable as claimed if there was a valve positioned at the outlet port – fig. 1.
Claim(s) 1-7, 9, 12-15 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Patapoff (US 5685980 A).

    PNG
    media_image4.png
    728
    520
    media_image4.png
    Greyscale


Regarding claim 1, Patapoff teaches from figures a filtration apparatus (10) for a container, the apparatus comprising: a connection portion (14) for securing the filtration apparatus to the container; a housing (14, 16); a hand pump (30) attached to the housing, the hand pump comprising an inlet (18), an outlet (50) (C4/30-C5/20), and a user-operated actuator (32 - handle) (C5/25-30), the hand pump is configured to pass filtered water through the inlet in a first direction towards the outlet of the hand pump during a first stroke of the user-operated actuator, and in both the first direction and in a second direction opposite to the first direction during a second stroke of the user-operated actuator; and a filter (12 or 28) (C5/15-30) fluidly connected to the inlet of the hand pump, the housing is configured to house the filter and at least part of the hand pump, the housing is configured to pass water, the filter is configured to be a two-way valve for regulating water flow between the housing and the hand pump (intended use).
Regarding claim 2, Patapoff teaches wherein the filter is configured so that a first volumetric flow rate of filtered water passes from the filter to the inlet of the hand pump and a second volumetric flow rate of filtered water passes from the inlet of the hand pump back through the filter, the second volumetric flow rate having a smaller magnitude than the first volumetric flow rate (C4/30-C5/20). The reference teaches same design as claimed thereby would be capable. Apparatus of claim 2 relate to a method of using the apparatus rather than clearly defining the apparatus in terms of its technical /structural features. These features have not been therefore taken into consideration for the examination of the claim. "[A]pparatus claims cover what a device is, not what a device does."
Regarding claim 3, Patapoff teaches wherein the second stroke is configured to remove one or more of sediment particles and biological deposits from the filter. The reference teaches same design as claimed thereby would be capable (C4/30-C5/20). The reference teaches same design as claimed thereby would be capable. Apparatus claim 3 relate to a method of using the apparatus rather than clearly defining the apparatus in terms of its technical /structural features. These features have not been therefore taken into consideration for the examination of the claim. 
Regarding claim 4, Patapoff teaches wherein the first stroke is in a direction away from the housing and the second stroke is in a direction towards the housing (C4/30-C5/20). The reference teaches same design as claimed thereby would be capable. Apparatus of claim 4 relate to a method of using the apparatus rather than clearly defining the apparatus in terms of its technical /structural features. These features have not been therefore taken into consideration for the examination of the claim.
Regarding claim 5, Patapoff teaches the filter is positioned about a circumference of a piston-cylinder assembly of the hand pump (C5/25-30).
Regarding claim 6, Patapoff teaches wherein the filter is positioned in series (i.e. in-line) with the pump (fig. 1).
Regarding claim 7, Patapoff teaches wherein the housing comprises pores configured to allow water to enter and exit the housing (reverse osmosis membrane having pores to allow purified water 50 to exit from central tube 48) (C6/5-20).
Regarding claim 9, Patapoff teaches wherein the apparatus is configured to filter water in a vertical position and in a horizontal position (intended use) "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).“The manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself.” Id.at 580.
Regarding claim 12, Patapoff the limitations are considered “optional” thereby the teachings of claim 12 are not required. Further the apparatus would be capable as claimed if there was a valve positioned at the outlet port – fig. 1.
Regarding claim 13, Patapoff teaches wherein the filter is configured to at least produce a turbidity reduction in a water sample from an initial turbidity of 40 Nephelometric Turbidity Unit (NTU) to a final turbidity of less than 1 NTU, under conditions described in the World Health Organization's (WHO) Standard International Scheme to Evaluate Household Water Treatment Technologies—Filtration Batch System Technology V 2.0 (Geneva, 2016), wherein the initial turbidity is obtained through an addition of fine test dust (ISO spec. 12103-A2) to reverse osmosis treated water (inherent – the reference teaches a similar filter (i.e. reverse osmosis filter), the claim does structurally not require anything other than a filter.).
Regarding claim 14, Patapoff teaches wherein the filter is configured to continuously flow at least 6,000 liters of filtered water having less than 1 NTU (inherent – the reference teaches a similar filter (i.e. reverse osmosis filter), the claim does structurally not require anything other than a filter. 
Regarding claim 15, Patapoff teaches wherein the filter is configured to achieve a percent reduction of bacteria of at least 99%, under conditions described in the World Health Organization's (WHO) Standard International Scheme to Evaluate Household Water Treatment Technologies—Filtration Batch System Technology V 2.0 (Geneva, 2016) (inherent – the reference teaches a similar filter (i.e. reverse osmosis filter), the claim does structurally not require anything other than a filter. Further note while the reference states the permeate ‘may’ contain minimal bacteria in the permeate - the claim does not require 100%).
Claim Rejections - 35 USC § 103  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8, 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patapoff (US 5685980 A).
Regarding claim 8, Patapoff teaches wherein the pores of the housing have a size of 0.5-2 mm by 1-6 mm. It has been held changes of size, shape, etc without special functional significance are not patentable. Research Corp. v. Nasco Industries, Inc., 501 F2d 358; 182 USPQ 449 (CA 7), cert, denied 184 USPQ 193; 43 USLW3359 (1974). It would have been obvious to one of ordinary skill to have to selected to appropriate shape that provides best function in terms of design and filtration. A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Regarding claim 10, Patapoff teaches wherein the filter comprises a filtration area as claimed. It has been held changes of size, shape, etc without special functional significance are not patentable. Research Corp. v. Nasco Industries, Inc., 501 F2d 358; 182 USPQ 449 (CA 7), cert, denied 184 USPQ 193; 43 USLW3359 (1974). It would have been obvious to one of ordinary skill to have to selected to appropriate shape that provides best function in terms of design and filtration. A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Regarding claim 11, Patapoff teaches wherein the housing has a length of 200 millimeters to 800 millimeters and fits within the container. It has been held changes of size, shape, etc without special functional significance are not patentable. Research Corp. v. Nasco Industries, Inc., 501 F2d 358; 182 USPQ 449 (CA 7), cert, denied 184 USPQ 193; 43 USLW3359 (1974). It would have been obvious to one of ordinary skill to have to selected to appropriate shape that provides best function in terms of design and filtration. A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Claim(s) 8, 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Platter (US 5433848 A).
Regarding claim 8, Platter teaches wherein the pores of the housing have a size of 0.5-2 mm by 1-6 mm. It has been held changes of size, shape, etc without special functional significance are not patentable. Research Corp. v. Nasco Industries, Inc., 501 F2d 358; 182 USPQ 449 (CA 7), cert, denied 184 USPQ 193; 43 USLW3359 (1974). It would have been obvious to one of ordinary skill to have to selected to appropriate shape that provides best function in terms of design and filtration. A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Regarding claim 10, Platter teaches wherein the filter comprises a filtration area as claimed. It has been held changes of size, shape, etc without special functional significance are not patentable. Research Corp. v. Nasco Industries, Inc., 501 F2d 358; 182 USPQ 449 (CA 7), cert, denied 184 USPQ 193; 43 USLW3359 (1974). It would have been obvious to one of ordinary skill to have to selected to appropriate shape that provides best function in terms of design and filtration. A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Regarding claim 11, Platter teaches wherein the housing has a length of 200 millimeters to 800 millimeters and fits within the container. It has been held changes of size, shape, etc without special functional significance are not patentable. Research Corp. v. Nasco Industries, Inc., 501 F2d 358; 182 USPQ 449 (CA 7), cert, denied 184 USPQ 193; 43 USLW3359 (1974). It would have been obvious to one of ordinary skill to have to selected to appropriate shape that provides best function in terms of design and filtration. A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Claim(s) 8, 10-11, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US 4975185 A).
Regarding claim 8, Taylor teaches wherein the pores of the housing have a size of 0.5-2 mm by 1-6 mm. It has been held changes of size, shape, etc without special functional significance are not patentable. Research Corp. v. Nasco Industries, Inc., 501 F2d 358; 182 USPQ 449 (CA 7), cert, denied 184 USPQ 193; 43 USLW3359 (1974). It would have been obvious to one of ordinary skill to have to selected to appropriate shape that provides best function in terms of design and filtration. A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). Further, Taylor recognizes membranes have the ability of separating water from such microbial agents as viruses, bacteria therefore the sizing would have been readily optimized to ensure such unwanted particles are filtered out (C2/60-65). It has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).   
Regarding claim 10, Taylor teaches wherein the filter comprises a filtration area as claimed. It has been held changes of size, shape, etc without special functional significance are not patentable. Research Corp. v. Nasco Industries, Inc., 501 F2d 358; 182 USPQ 449 (CA 7), cert, denied 184 USPQ 193; 43 USLW3359 (1974). It would have been obvious to one of ordinary skill to have to selected to appropriate shape that provides best function in terms of design and filtration. A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). Further, Taylor recognizes membranes have the ability of separating water from such microbial agents as viruses, bacteria therefore the sizing would have been readily optimized to ensure such unwanted particles are filtered out (C2/60-65). It has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).   
Regarding claim 11, Taylor teaches wherein the housing has a length of 200 millimeters to 800 millimeters and fits within the container. It has been held changes of size, shape, etc without special functional significance are not patentable. Research Corp. v. Nasco Industries, Inc., 501 F2d 358; 182 USPQ 449 (CA 7), cert, denied 184 USPQ 193; 43 USLW3359 (1974). It would have been obvious to one of ordinary skill to have to selected to appropriate shape that provides best function in terms of design and filtration. A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). Further, Taylor recognizes membranes have the ability of separating water from such microbial agents as viruses, bacteria therefore the sizing would have been readily optimized to ensure such unwanted particles are filtered out (C2/60-65). It has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).   
Regarding claim 13, Taylor teaches wherein the filter is configured to at least produce a turbidity reduction in a water sample from an initial turbidity of 40 Nephelometric Turbidity Unit (NTU) to a final turbidity of less than 1 NTU, under conditions described in the World Health Organization's (WHO) Standard International Scheme to Evaluate Household Water Treatment Technologies—Filtration Batch System Technology V 2.0 (Geneva, 2016), wherein the initial turbidity is obtained through an addition of fine test dust (ISO spec. 12103-A2) to reverse osmosis treated water (inherent – the reference teaches a similar filter (i.e. hollow fiber membanes), the claim does structurally not require anything other than a filter.). Further, Taylor recognizes membranes have the ability of separating water from such microbial agents as viruses, bacteria therefore the sizing would have been readily optimized to ensure such unwanted particles are filtered out (C2/60-65). It has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).   
Regarding claim 14, Taylor teaches wherein the filter is configured to continuously flow at least 6,000 liters of filtered water having less than 1 NTU (inherent – the reference teaches a similar filter (i.e. hollow fiber membranes), the claim does structurally not require anything other than a filter. Further, Taylor recognizes membranes have the ability of separating water from such microbial agents as viruses, bacteria therefore the sizing would have been readily optimized to ensure such unwanted particles are filtered out (C2/60-65). It has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).   
Regarding claim 15, Taylor teaches wherein the filter is configured to achieve a percent reduction of bacteria of at least 99%, under conditions described in the World Health Organization's (WHO) Standard International Scheme to Evaluate Household Water Treatment Technologies—Filtration Batch System Technology V 2.0 (Geneva, 2016) (inherent – the reference teaches a similar filter (i.e. hollow fiber membranes), the claim does structurally not require anything other than a filter.) Further, Taylor recognizes membranes have the ability of separating water from such microbial agents as viruses, bacteria therefore the sizing would have been readily optimized to ensure such unwanted particles are filtered out (C2/60-65). It has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).   
***
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WAQAAS ALI/Primary Examiner, Art Unit 1777